     Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 1 of 12 Page ID #:4699



 1     TRACY L. WILKISON
       Acting United States Attorney
 2     CHRISTOPHER D. GRIGG
       Assistant United States Attorney
 3     Chief, National Security Division
       JOHN J. LULEJIAN (Cal. Bar No. 186783)
 4     Assistant United States Attorney
            1200 United States Courthouse
 5          312 North Spring Street
            Los Angeles, California 90012
 6          Telephone: (213) 894-0721
            Facsimile: (213) 894-0141
 7          E-mail:      John.Lulejian@usdoj.gov

 8     Attorneys for Plaintiff
       UNITED STATES OF AMERICA
 9

10                             UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12     UNITED STATES OF AMERICA,                No. 2:20-CV-07309-DSF (JC)

13                Plaintiff,                    UNITED STATES’ SURREBUTTAL IN
                                                SUPPORT OF ITS REQUEST FOR
14                     v.                       CERTIFICATION OF EXTRADITION;
                                                DECLARATION OF JOHN J. LULEJIAN
15     TAHAWWUR HUSSAIN RANA,

16                A Fugitive from the           Hearing Date: June 24, 2021
                  Government of the             Hearing Time: 1:30 p.m.
17                Republic of India.            Location:     Courtroom of the
                                                              Honorable Jacqueline
18                                                            Chooljian
19

20          Plaintiff United States of America, by and through its counsel
21     of record, the Acting United States Attorney for the Central District
22     of California, and Assistant United States Attorney John J. Lulejian,
23     hereby files its Surrebuttal in Support of its Request for
24     Certification of Extradition.
25          This Surrebuttal is based upon the attached memorandum of points
26     and authorities, the files and records in this case, including those
27     \\
28     \\
     Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 2 of 12 Page ID #:4700



 1     which are under seal, and such further evidence and argument as the

 2     Court may permit.

 3

 4      Dated: April 12, 2021               Respectfully submitted,

 5                                          TRACY L. WILKISON
                                            Acting United States Attorney
 6
                                            CHRISTOPHER D. GRIGG
 7                                          Assistant United States Attorney
                                            Chief, National Security Division
 8

 9                                          /s/ John J. Lulejian
                                            JOHN J. LULEJIAN
10                                          Assistant United States Attorney
11                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 3 of 12 Page ID #:4701



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2     I.   INTRODUCTION

 3          The claims RANA presents in his Surreply are virtually identical

 4     to the ones that he presented in his Opposition to Extradition.            In

 5     his Surreply, RANA again attempts to circumvent the plain language of

 6     Article 6(1) of the U.S.-India Extradition Treaty (the “Treaty”) and

 7     the clear delineation of the negotiating partners’ intent behind that

 8     Article by, inter alia: (1) ignoring Supreme Court precedent

 9     directing the Court to give deference to the negotiating history of

10     the treaty; (2) wrongfully conflating the two distinct concepts of

11     dual criminality and non bis in idem (“non bis”) contained in the

12     Treaty; (3) inappropriately reading complex U.S. constitutional
13     doctrine into an international agreement whose partners did not
14     contemplate such inclusion; and (4) attempting to gain benefit from
15     David Coleman Headley’s (“Headley”) plea agreement despite its
16     explicit language prohibiting such reliance.         As detailed below, each
17     of these claims is meritless.
18          The Treaty’s meaning is derived the document itself, its
19     drafters’ intent, and longstanding principles of extradition law and

20     treaty interpretation.      The plain language of Article 6 of the

21     Treaty, its technical analysis, and the relevant legal doctrine

22     direct the Court to apply the elements-based test from Blockburger v.

23     United States, 284 U.S. 299 (1932), to determine whether RANA was

24     previously tried for the same offenses for which India seeks his

25     extradition.    (See Dkt. 67 at 51-56; 79 at 18-47.)        Crucially, RANA

26     fails to dispute that, if this test applies, Article 6 does not bar

27     his extradition.

28
     Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 4 of 12 Page ID #:4702



 1           RANA also seeks to cast doubt on the issue of probable cause by

 2     downplaying the ample evidence in support of India’s criminal charges

 3     contained in Headley’s testimony presented at RANA’s U.S. criminal

 4     trial.     This evidence was based on Headley’s personal knowledge and

 5     made against his own penal interest.        Even if it were appropriate for

 6     RANA to attack Headley’s credibility in this extradition proceeding

 7     (which it is not), RANA fails to identify any evidence in the record

 8     that obliterates India’s presentation of probable cause.           (See Dkt.

 9     67 at 45-50; 79 at 55-58.)

10           Therefore, the Court should certify RANA’s extradition to India

11     on the offenses for which his extradition has been sought.

12     II.   ARGUMENT

13           A.     Article 6 of the Treaty Does Not Bar RANA’s Extradition

14           RANA’s assertions that Article 6 bars his extradition to India

15     are without merit.     (See Dkt. 87 at 6-16.)      RANA ignores critical

16     Treaty language and case law guiding the interpretation of Article 6.
17     (See id. at 7-8.)     The United States has briefed these issues at
18     length and will limit its present discussion to identifying the
19     multiple flaws in RANA’s latest filing.

20           First, RANA fails to acknowledge that Article 2 and Article 6

21     address legally distinct terms, and therefore permit the use of

22     different tests.     Article 2 defines the legally significant phrase

23     “extraditable offense,” while Article 6 uses only the standalone,

24     generic term “offense.”      As discussed in the United States’ Reply,

25     the plain meaning of the standalone term “offense” as used in Article

26

27

28

                                               2
     Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 5 of 12 Page ID #:4703



 1     6(1) refers to the crime itself.1       (See Dkt. 79 at 20-21.)

 2     Crucially, RANA does not cite to any source stating that treaty

 3     partners are forbidden from negotiating an extradition treaty that

 4     provides for different tests in different provisions.           In fact, as

 5     the government already has detailed, the contrary point is true:

 6     Within the context of dual criminality and non bis clauses, the

 7     canons of construction governing these provisions permit such an

 8     approach.   (See id. at 36-38.)

 9          Even if the Treaty’s text were ambiguous, the Treaty partners’

10     intent to create separate tests for dual criminality and non bis

11     analyses is explicitly noted in the Treaty’s technical analysis, (see
12     id. at 23-25), which RANA attempts to disregard.          RANA’s claim that
13     the technical analysis should be given “no deference” because “it is
14     merely ipse dixit from unidentified DOJ and DOS employees,” (Dkt. 87
15     at 13), runs contrary to established Supreme Court precedent.            The
16     Supreme Court has repeatedly reaffirmed that, while the
17     interpretation of a Treaty begins with its text, courts may consult
18     the drafting history of the Treaty, which is “entitled to great
19     weight.”    Sumitomo Shoji Am., Inc. v Avagliano, 457 U.S. 176, 184-85

20     & n.10 (1982)(citing Kolovrat v. Oregon, 366 U.S. 187, 194 (1961));

21     see Medellin v. Texas, 552 U.S. 491, 507 (2008) (“Because a treaty

22

23
            1 Article 6(2) of the Treaty, which is also part of the Treaty’s
24     Prior Prosecution provision, confirms the United States’ position
       that the term “offense” in Article 6(1) demands the application of an
25     elements-based test. Article 6(2) reads, “Extradition shall not be
       precluded by the fact that the authorities in the Requested State
26     have decided not to prosecute the person sought for the acts for
       which extradition is requested, or to discontinue any criminal
27     proceedings which have been instituted against the person sought for
       those acts.” (Dkt. 66-1 at 20 (emphasis added).) The use of the
28     terms “acts,” as opposed to “offense,” serves as further evidence
       that these terms were intended to have different meanings.
                                          3
     Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 6 of 12 Page ID #:4704



 1     ratified by the United States is an agreement among sovereign powers,

 2     we have also considered as aids to its interpretation the negotiation

 3     and drafting history of the treaty as well as the postratification

 4     understanding of signatory nations.”) (internal quotations and

 5     citation omitted); El Al Israel Airlines, Ltd. v. Tsui Yuan Tseng,

 6     525 U.S. 155, 156 (1999) (“The reasonable view of the Executive

 7     Branch concerning the meaning of an international treaty ordinarily

 8     merits respect . . . .”).      RANA does not even cite, let alone attempt

 9     to distinguish, this well-settled precedent.2

10          Moreover, Rana’s proposed interpretation—that all instances of

11     the term “offense” within the Treaty must mean the same thing and

12     must refer to conduct—is inconsistent with the text of the Treaty.

13     (See Dkt. 87 at 7-9).     Even if RANA correctly points to sections of

14     the Treaty where the term “offense” may refer to conduct, (see id.
15     at 9 (citing Articles 4 and 5(1))), he ignores other parts of the
16     Treaty where “offense” must refer to the charged crime.           See, e.g.,
17     Article 2(4) (using phrase “acts constituting the offense”); Article
18     17(1)(a) (using phrase “offense based on the same facts”).            These
19     examples demonstrate that the specific language of the Treaty

20     provision at issue controls that provision’s analysis.           As set forth

21     in the United States’ prior pleadings, Article 6(1) demands the

22     application of an elements-based test.3        (See Dkt. 67 at 51-56; 79 at

23     18-47.)

24
            2 Notably, RANA also ignores in his Surreply the longstanding
25     principle that, if a court finds that a provision in an extradition
       treaty is ambiguous, the court should interpret that provision in
26     favor of fulfilling the treaty’s purpose—facilitating extradition.
       Factor v. Laubenheimer, 290 U.S. 276, 293-94 (1933).
27
            3 Significantly, RANA has not contested the Fourth Circuit’s

28     decision in Ye Gon v. Holt, 774 F.3d 207 (4th Cir. 2014), which held
                                               (footnote cont’d on next page)
                                          4
     Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 7 of 12 Page ID #:4705



 1            Second, RANA’s attempt to avoid the application of the

 2     Blockburger elements-based test by relying on other areas of U.S.

 3     double jeopardy law falls flat.       While RANA claims it is “odd” to

 4     apply the Blockburger elements-based without incorporating the rest

 5     of U.S. double jeopardy law into the interpretation of Article 6,

 6     (Dkt. 87 at 10), his characterization ignores the fundamental points

 7     that the Fifth Amendment’s protection against double jeopardy does

 8     not apply to extradition proceedings and that there is no evidence

 9     these treaty partners intended to incorporate all of U.S. double

10     jeopardy doctrine into the Treaty.4

11            Further, RANA’s attempt to distinguish United States v. Luong,
12     393 F.3d 913 (9th Cir. 2004), is not compelling.          (See Dkt. 87 at 10-
13     11.)   RANA correctly notes that Luong addressed RICO charges, but he
14     fails to explain why that fact renders the guiding principles of that
15     case inapplicable here.      (See id.)    Other than citing to two out-of-
16     circuit cases, RANA makes no attempt to distinguish Luong’s holding
17     that Blockburger applies unless it “provide[s] insufficient
18     protection” against double jeopardy concerns, i.e., when a successive
19     conspiracy charge involves the same statute, a fact not present here.

20     Luong, 393 F.3d at 916; see also Albernaz v. United States, 450 U.S.

21     333, 344 n.3 (1981) (“We noted in Brown v. Ohio, [432 U.S. 161

22     (1977)], that the established test for determining whether two

23

24     that a Prior Prosecution provision nearly identical to the one at
       issue here demanded an elements-based analysis.
25
            4 See In re Extradition of Rodriguez Ortiz, 444 F. Supp. 2d 876,
26     885 (N.D. Ill. 2006) (“[C]onstitutional protections applicable in
       criminal proceedings have been held inapplicable in the context of
27     extradition.”); cf. In re Extradition of Powell, 4 F. Supp. 2d 945,
       951 (S.D. Cal. 1998) (citing Collins v. Loisel, 262 U.S. 426, 429
28     (1923)) (Fifth Amendment guarantee against double jeopardy does not
       apply to successive extradition proceedings).
                                          5
     Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 8 of 12 Page ID #:4706



 1     offenses are the ‘same offense’ is the rule set forth in

 2     Blockburger . . . .     It is well settled that a single transaction can

 3     give rise to distinct offenses under separate statutes without

 4     violating the Double Jeopardy Clause.”).5

 5          With respect to the substantive offenses with which RANA is

 6     charged in India, RANA reads too much into Pinkerton liability.            (See

 7     Dkt. 87 at 11-12.)     The United States did not address Pinkerton in

 8     its Reply because, for the other reasons stated therein, Pinkerton is

 9     irrelevant.    As noted previously, the entire doctrine of U.S. double

10     jeopardy law does not apply, the multifactor test upon which RANA’s

11     Pinkerton claim relies also does not apply, and the charge of which

12     RANA was acquitted in the United States—conspiracy to provide
13     material support to terrorism in violation of 18 U.S.C. § 2339A—is
14     not a lesser included offense of any of the charges for which India
15     seeks RANA’s extradition.      (See Dkt. 67 at 52-53; 79 at 28-32.)
16     Indeed, 18 U.S.C. § 2339A is a distinct offense with wholly separate
17     elements from the Indian charges (see Dkt. 67 at 52-53; 79 at 28-29),
18     and RANA does not argue otherwise.6
19          Third, RANA’s continued reliance on Headley’s plea agreement is

20     misplaced.    (See Dkt. 87 at 13-14.)       As an initial matter, RANA

21
            5 The two cases upon which RANA relies in his Surreply are not
22     as compelling as he claims. In United States v. El-Mezain, 664 F.3d
       467, 548 (5th Cir. 2011), the Fifth Circuit applied the multifactor
23     test after holding that the defendant had been charged with two
       conspiracies based on “same or similar” statutes, which, as Luong
24     states, would have rendered Blockburger ineffective. Neither El-
       Mazain nor United States v. Goff, 400 F. App’x 1 (6th Cir. 2010),
25     address the premises in Luong and Albernaz that Blockburger is an
       effective double-jeopardy test when conspiracy charges are brought
26     under separate statutes.
27          6 Additionally, as the United States previously noted, the
       premise of RANA’s argument is incorrect because the Indian
28     substantive charges are not considered lesser included offenses of
       their conspiracy charges. (See Dkt. 79 at 32 n.13; 79-1 at 31-35.)
                                          6
     Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 9 of 12 Page ID #:4707



 1     ignores that the plea agreement, by its very terms, explicitly binds

 2     only Headley and the United States Attorney’s Office for the Northern

 3     District of Illinois (“USAO-NDIL”), thus precluding RANA from relying

 4     on it or otherwise obtaining any benefit from it.          Regardless, even

 5     if it were somehow relevant to this extradition, Paragraph 9, the

 6     relevant paragraph of the plea agreement, merely tracks the language

 7     of Article 6(1) in stating that Headley could not be extradited for

 8     the “offenses” for which he was convicted.         The bar on extradition

 9     tied to Headley’s conduct falls outside the scope of Article 6.            (See

10     Dkt. 79 at 40-41.)
11          To the extent RANA relies on a statement made during Headley’s
12     plea hearing, (see Dkt. 87 at 13), his reliance is improper because
13     the plea agreement itself says that only the written agreement
14     controls.   (See Dkt. 16-6 at 30, ¶ 18.)       Moreover, the statement upon
15     which RANA relies is ambiguous at best.        However, even if USAO-NDIL
16     took the position that Article 6 of the Treaty barred extradition for
17     conduct that was subject to prosecution in the United States, that
18     statement is not an accurate representation of what the Treaty means.
19     The Treaty’s meaning is derived from its text, applicable negotiating

20     history, and relevant case law, all of which direct the application

21     of an elements-based test.      (See Dkt. 67 at 51-56; 79 at 18-47.)         It

22     is not derived from a single, ambiguous oral statement from an

23     official not charged with, or otherwise participating in, negotiating

24     extradition treaties on behalf of the United States.           Lest there be

25     any doubt, the United States’ position in the instant case represents

26     what is, in its view, the interpretation most faithful to the

27     Treaty’s text and purpose.      That position has been developed in

28     consultation with both the U.S. Department of State’s Office of the

                                               7
 Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 10 of 12 Page ID #:4708



 1   Legal Adviser and the U.S. Department of Justice’s Office of

 2   International Affairs.7    (See Decl. of John J. Lulejian, dated

 3   04/12/2021 (“Lulejian Decl.”), at ¶ 2.)

 4        For the reasons set forth herein and in the United States’ prior

 5   pleadings, the United States respectfully urges the Court to find

 6   that Article 6(1) of the Treaty does not bar RANA’s extradition to

 7   India.8

 8        B.   The Probable Cause Requirement is Satisfied

 9        In his Surreply, RANA’s sole claim pertaining to probable cause

10   is that the United States wrongly stated the Court’s authority to

11   assess Headley’s credibility.     (See Dkt. 87 at 16-17.)      On at least

12   one point, RANA has misinterpreted the United States’ position, and
13   the parties agree:   The canon against making credibility
14

15        7 To the best of government counsel’s knowledge, neither the
     U.S. Department of State’s Office of the Legal Adviser nor the U.S.
16   Department of Justice’s Office of International Affairs has
     previously advocated in litigation for an interpretation of Article 6
17   of the Treaty that is contrary to the one taken in the instant
     matter. (See Lulejian Decl. at ¶ 2.) Indeed, as another court noted
18   in an extradition case, “The Department of State [] has long taken
     the position that the term ‘offense’ encompasses only crimes whose
19   elements are identical and crimes that constitute lesser offenses.”
     Elcock v. United States, 80 F. Supp. 2d 70, 80 (E.D.N.Y. 2000).
20        On its face, RANA’s apparent attempt to obtain attorney work
     product and/or privileged communications is inappropriate. E.g.,
21   Fed. Trade Comm’n v. Warner Commc’ns, Inc., 742 F.2d 1156, 1161 (9th
     Cir. 1984) (citing NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150
22   (1975)) (“[The deliberative process] privilege permits the government
     to withhold documents that reflect advisory opinions, recommendations
23   and deliberations comprising part of a process by which government
     decisions and policies are formulated.”).
24
          8 While RANA reasserts some of his claims about the application
25   of international and Indian national law to this case, he offers
     nothing new. RANA’s complaint that the United States does not place
26   the same emphasis on the Vienna Convention on the Law of Treaties
     (“VCLT”) as his expert, ignores the fact that the United States’
27   interpretation of the Treaty is consistent with its object and
     purpose. Cf. VCLT, art. 31(1). As to RANA’s other complaints about
28   international and Indian law, the United States rests on its prior
     arguments on these issues. (See Dkt. 79 at 42-47.)
                                        8
 Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 11 of 12 Page ID #:4709



 1   determinations in extradition proceedings does not mean the Court

 2   must blindly accept India’s allegations of RANA’s guilt as per se

 3   evidence of probable cause.     While the materials in the extradition

 4   request should generally be accepted as true, the Court should

 5   consider whether that evidence satisfies the U.S. probable cause

 6   standard.

 7        Nevertheless, contrary to RANA’s suggestion, inconsistencies in

 8   the record generally will not defeat a probable-cause determination.

 9   As the Ninth Circuit and other courts have recognized, purported

10   “inconsistencies and discrepancies” in foreign documents submitted in

11   support of extradition are “of no consequence if there exists in

12   those documents ‘any’ other sufficient competent evidence” to

13   establish probable cause.     United States ex rel. Sakaguchi v.

14   Kaulukukui, 520 F.2d 726, 728 (9th Cir. 1975); see also Sainez v.
15   Venables, 588 F.3d 713, 718 (9th Cir. 2009) (rejecting argument that
16   “inconsistencies [in witness statements] preclude[d] a finding of
17   probable cause” where “the record provide[d] ample competent
18   evidence”).   As set forth in the United States’ prior pleadings, the
19   extradition request contains sufficient evidence to establish

20   probable cause, and RANA has not pointed to any evidence in the

21   record that obliterates India’s presentation of probable cause.

22   (See Dkt. 67 at 45-50; 79 at 55-58.)

23   III. CONCLUSION

24        For the reasons set forth above and in its prior pleadings, the

25   United States respectfully requests the certification of RANA’s

26   extradition to India for the Secretary of State’s decision on his

27   surrender.

28

                                           9
 Case 2:20-cv-07309-DSF-JC Document 88 Filed 04/12/21 Page 12 of 12 Page ID #:4710



 1                        DECLARATION OF JOHN J. LULEJIAN

 2          I, John J. Lulejian, declare as follows:

 3          1.   I am an Assistant United States Attorney and have been

 4   assigned to prosecute United States v. Tahawwur Hussain Rana, a

 5   Fugitive from the Government of the Republic of India, Case No. 2:20-

 6   CV-07309-DSF (JC).   I make this declaration in support of the

 7   United States’ Surrebuttal in Support of its Request for

 8   Certification of Extradition.

 9          2.   Based on conversations with colleagues at the U.S.

10   Department of Justice’s Office of International Affairs (“OIA”), I am

11   informed and believe that neither the U.S. Department of State’s

12   Office of the Legal Adviser nor OIA previously has advocated in

13   litigation for an interpretation of Article 6 of the U.S.-India

14   Extradition Treaty (the “Treaty”) that is contrary to the one taken

15   in this matter.   Further, the United States’ position with respect to

16   the interpretation of the Treaty was developed in consultation with

17   both the U.S. Department of State’s Office of the Legal Adviser and

18   OIA.

19          I declare under penalty of perjury that the foregoing is true

20   and correct.

21          Executed this 12th day of April 2021, at Los Angeles County,

22   California.

23

24                                          /s/ John J. Lulejian
                                            JOHN J. LULEJIAN
25

26

27

28
